                           IN TilE UNITED STATES DISTRICT COURT
                       FOR TilE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                       No. 5:17-CV-608-D


    MICHAEL MAROM,                            )
                                              )
                           Plaintiff,         )
                                              )
                  v.                          )                      ORDER
                                              )
    AUDREY PIEROT, and                        )
/   MARK GORDON,                              )
                                              )
                           Defendants.        )


           On December 11, 2017, Michael Marom ("Marom" or ''plaintiff''), appearing pro se, filed

    a complaint against Audrey Pierot ("Pierot") and Mark Gordon ("Gordon", collectively
                                 \

    "defendants") [D.E. 1]. On March 7, 2018, Gordon, also appearing prose, moved to dismiss the

    complaint or, in the alternative, to change venue [D.E. 19]. On March 15, 2018, Pierot, also

    appearing pro se, moved to dismiss the complaint [D.E. 23]. On March 16, 2018, Marom moved

    for a default judgment [D.E. 28]. On March 30, 2018, Marom moved for leave to file an exhibit

    . [D.E. 31]. On May 15,2018, Marom moved for summary judgment [D.E. 34].

           On June 19,2018, the court referred this matter to Magistrate Judge Jones for a memorandum

    and recommendation on the pending motions and for a frivolity review [D.E. 39]. On November 7,

    2018, Magistrate Judge Jones issued a Memorandum and Recommendation ("M&R") and

    recommended that Gordon's motion to dismiss or, in the alternative, to change venue [D.E. 19] be

    granted in part and that the court transfer this action, including all pending motions, to the United

    States District Court for the Southern District ofNew York. See [D.E. 40]. On November 26, 2018,

    defendants objected to the M&R [D.E. 41]. On December 3, 2018, Marom responded to the
objections [D.E. 42].
              I



       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,/

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and defendants' objections. As for those

portions of the M&R to which defendants made no objection, the court is satisfied that there is no

clear error on the face ofthe record. As for the objections, the court has reviewed the objections and

the M&R de novo. Defendants' objections are overruled.

       In sum, the court GRANTS in part Gordon's motion to dismiss or, in the alternative, to

change venue [D.E. 19]. This action, including all pending motions [D.E. 23, 28, 31, 34], is

transferred to the United States District Court for the Southern District ofNew York.

        SO ORDERED. This .1.8. day of December 2018.




                                                   2
